 

Exhibit 10.2

 

Execution Copy

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT, dated as of May 10, 2005 (this “Agreement”), is among The
William Carter Company, a Massachusetts corporation (“Bidder”), and each of the
other parties signatory hereto (each a “Stockholder” and collectively the
“Stockholders”).

 

WHEREAS, Bidder, Oshkosh B’Gosh, Inc., a Delaware corporation (the “Company”),
and a subsidiary to be formed by Bidder (“Merger Sub”) have entered into an
Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”; terms defined in the Merger Agreement and not otherwise defined
herein being used herein as therein defined), pursuant to which, among other
things, Merger Sub will be merged with and into the Company, with the Company
surviving as a wholly-owned subsidiary of Bidder (the “Merger”) and each issued
and outstanding share (other than Dissenters’ Shares) of Company Common Stock
will be converted into the right to receive the Merger Consideration.

 

WHEREAS, as of the date hereof the Stockholders owned of record, and had the
right to vote, 1,719,112 shares (and each Stockholder owned the number of such
shares set forth beside such Stockholder’s name on the signature page thereto)
of Class B Common Stock (such Class B Common Stock, together with any other
Class B Common Stock acquired by any Stockholder by purchase or otherwise from
the date hereof through the termination of this Agreement, is collectively
referred to herein as the Stockholders’ “Subject Shares”).

 

WHEREAS, as a condition and inducement to Bidder’s willingness to enter into the
Merger Agreement, Bidder has requested that the Stockholders agree, and each of
the Stockholders has agreed, to enter into this Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE 1
VOTING AGREEMENT; GRANT OF PROXY

 

Section 1.01  Voting Agreement.  (a)  Each Stockholder hereby agrees to vote all
Subject Shares that such Stockholder is entitled to vote at the time of any vote
to approve and adopt the Merger Agreement and the Merger at any meeting of the
stockholders of the Company, and at any adjournment thereof, at which the Merger
Agreement and the Merger are submitted for the consideration and vote of the
stockholders of the Company.

 

(b)  Each Stockholder hereby agrees that it shall vote its Subject Shares
against the approval of (i) any Alternative Acquisition Proposal, (ii) any
extraordinary dividend or distribution by the Company or any of its
Subsidiaries, (iii) any change in the capital

 

--------------------------------------------------------------------------------


 

structure of the Company or any of its Subsidiaries (other than pursuant to the
Merger Agreement), and (iv) any change in the composition or membership of the
Company’s Board of Directors, other than as permitted by the Merger Agreement.

 

(c)  Each Stockholder hereby agrees that any agreements among the Stockholders
or any of them that could be construed to limit their respective rights to enter
into this Agreement, perform hereunder, or restrict the Company’s ability to
consummate the Merger are amended to the full extent necessary to assure that
entering into this Agreement and performance hereunder are permitted under each
such agreement without breach thereof.

 

Section 1.02  Irrevocable Proxy.  Each Stockholder hereby irrevocably and
unconditionally revokes any and all previous proxies granted with respect to its
Subject Shares.  By entering into this Agreement, each Stockholder hereby
irrevocably and unconditionally grants a proxy appointing a designee of Bidder
(“Designee”) as such Stockholder’s attorney-in-fact and proxy, with full power
of substitution, for and in such Stockholder’s name, to vote, express, consent
or dissent, or otherwise to utilize such voting power on the matters described
in Section 1.01 as Designee or its proxy or substitute shall, in Designee’s sole
discretion, deem proper with respect to such Stockholder’s Subject Shares.  The
proxy granted by such Stockholder pursuant to this Section 1.02 is coupled with
an interest and is irrevocable and is granted in consideration of Bidder
entering into this Agreement and the Merger Agreement and incurring certain
related fees and expenses.  Each Stockholder shall perform such further acts and
execute such further documents as may be required to vest in Designee the sole
power to vote such Stockholder’s Subject Shares.  Notwithstanding the foregoing,
the proxy granted by each Stockholder shall be revoked upon termination of this
Agreement in accordance with its terms.

 

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS

 

Each Stockholder, severally and not jointly, represents and warrants to Bidder
that:

 

Section 2.01  Authorization.  (a)  If such Stockholder is not an individual, the
execution, delivery and performance by such Stockholder of this Agreement and
the consummation by such Stockholder of the transactions contemplated hereby are
within the corporate or similar powers of Stockholder and have been duly
authorized by all necessary corporate or similar action.  This Agreement
constitutes a valid and binding Agreement of such Stockholder.

 

(b)  If such Stockholder is married and the Subject Shares set forth on the
signature page hereto opposite such Stockholder’s name constitute community
property under applicable laws, this Agreement has been duly authorized,
executed and delivered by, and constitutes the valid and binding agreement of,
such Stockholder’s spouse.  If this

 

2

--------------------------------------------------------------------------------


 

Agreement is being executed in a representative or fiduciary capacity, the
Person signing this Agreement has full power and authority to enter into and
perform this Agreement.

 

Section 2.02  Non-Contravention.  The execution, delivery and performance by
such Stockholder of this Agreement and the consummation by such Stockholder of
the transactions contemplated hereby do not and shall not (i) if such
Stockholder is not an individual, violate any organizational documents of such
Stockholder, (ii) violate any applicable law, rule, regulation, judgment,
injunction, order or decree, (iii) require any consent or other action by any
person under, constitute a default under, or give rise to any right of
termination, cancellation or acceleration or to a loss of any benefit to which
such Stockholder is entitled under any provision of any agreement or other
instrument binding on such Stockholder, (iv) result in the imposition of any
lien on any asset of Stockholder or (v) violate any other agreement, arrangement
or instrument to which such Stockholder is a party or by which such Stockholder
(or any of its assets) is bound.

 

Section 2.03  Ownership of Subject Shares.  Such Stockholder is the record owner
of, and has the right to vote, the Subject Shares, free and clear of any lien
and any other limitation or restriction (including any restriction on the right
to vote or otherwise dispose of the Subject Shares) (other than those that would
not impede in any manner such Stockholder’s ability to perform this Agreement;
provided that, for the avoidance of doubt, any limitation or restriction on such
Stockholder’s right to transfer or vote such Stockholder’s Subject Shares shall
be deemed to materially impede such Stockholder’s ability to perform this
Agreement).  None of the Subject Shares is subject to any voting trust or other
agreement, arrangement or instrument with respect to the voting of such Subject
Shares.

 

Section 2.04  Total Subject Shares.  Except for the Subject Shares set forth
beside such Stockholder’s name on the signature pages hereto or any beneficial
interest in Subject Shares that are set forth beside another Stockholder’s name
on the signature pages hereto, such Stockholder does not beneficially own any
(i) Subject Shares or (ii) securities of the Company convertible into or
exchangeable for Subject Shares.

 

Section 2.05  Reliance by Bidder.  Such Stockholder understands and acknowledges
that Bidder is entering into the Merger Agreement in reliance upon such
Stockholder’s execution and delivery of this Agreement.

 

ARTICLE 3
COVENANTS OF STOCKHOLDERS

 

Each Stockholder hereby covenants and agrees that:

 

Section 3.01  No Interference; No Transfers.  Except pursuant to the terms of
this Agreement, such Stockholder shall not, without the prior written consent of
Bidder, directly or indirectly, (i) grant any proxies or enter into any voting
trust or other agreement or arrangement with respect to the voting of any
Subject Shares in a manner

 

3

--------------------------------------------------------------------------------


 

inconsistent with the terms of this Agreement, (ii) voluntarily take any action
that would or is reasonably likely to (A) make any representation or warranty
contained herein untrue or incorrect in any material respect or (B) have the
effect in any material respect of preventing such Stockholder from performing
its obligations under this Agreement or (iii) voluntarily sell, assign,
transfer, encumber or otherwise dispose of, or enter into any contract, option
or other arrangement or understanding with respect to the direct or indirect
sale, assignment, transfer, encumbrance or other disposition of, any Subject
Shares during the term of this Agreement except for transfers to any person or
entity who is subject to this Agreement or who becomes bound hereby as a
Stockholder by operation of law or by becoming party to and being bound by the
terms of this Agreement as a Stockholder incident to such transfer.  For
purposes of this Section 3.01, the term “sell” or “sale” or any derivatives
thereof shall include (i) a sale, transfer or disposition of record or
beneficial ownership, or both and (ii) a short sale with respect to Subject
Shares or substantially identical property, entering into or acquiring a futures
or forward contract to deliver Subject Shares or substantially identical
property or entering into any transaction that has the same effect as any of the
foregoing.

 

Section 3.02  Other Offers.  Such Stockholder shall not, directly or indirectly,
(i) take any action to solicit or initiate any Alternative Acquisition Proposal
or (ii) engage in negotiations with, or disclose any nonpublic information
relating to the Company or any of its subsidiaries or afford access to the
properties, books or records of the Company or any of its subsidiaries to, any
person that may be considering making, or has made, an Alternative Acquisition
Proposal or has agreed to endorse an Alternative Acquisition Proposal or any
request for nonpublic information relating to the Company or any of its
subsidiaries or for access to the properties, books or records of the Company or
any of its subsidiaries by any person that may be considering making, or has
made, an Alternative Acquisition Proposal and shall advise Bidder of the status
and material details of any such Alternative Acquisition Proposal or request.

 

Section 3.03  Appraisal Rights.  Such Stockholder shall not exercise any rights
(including under Section 262 of the DGCL) to demand appraisal of any Subject
Shares or any other shares of Company Capital Stock which may arise with respect
to the Merger.

 

Section 3.04  Sale of Shares.  In the event that the Bidder shall be entitled to
a Termination Fee pursuant to Section 9.02(b) or Section 9.02(c) of the Merger
Agreement, and if within 18 months following the date hereof any Stockholder
receives proceeds whereby such Stockholder realizes a Profit (as defined below),
then upon the receipt of such Profit such Stockholder shall pay to the Bidder an
amount equal to 50% of such Profit.  For the purposes of this Section 3.04, the
term “Profit” shall mean the excess, if any, of (a) the aggregate consideration
received by the Stockholder or any donee thereof in respect of the disposition
(including through a merger) of the Subject Shares over (b) the number of such
Subject Shares multiplied by the Per Share Amount.

 

4

--------------------------------------------------------------------------------


 

Section 3.05  Termination Fee.  In the event that (a) the condition to closing
in Section 8.01(a) of the Merger Agreement is not satisfied and Bidder is not in
default under its obligations under the last sentence of Section 7.01 of the
Merger Agreement, (b) one or more of the Stockholders has failed to vote his,
her or its Subject Shares in favor of the Merger if Bidder has requested him,
her or it to do so and (c) the Merger Agreement is terminated by Bidder or by
the Company pursuant to Section 9.01(b)(iii) of the Merger Agreement, then each
Stockholder shall pay to Bidder an amount equal to such Stockholder’s pro rata
share of $12,175,800 (the “Termination Fee”), which shall be payable upon such
termination by wire transfer in immediately available funds to Bidder or such
other Person as Bidder may designate in writing to the Stockholders.  If any
Stockholder fails to promptly make any payment required under this Section 3.05
and Bidder commences a suit to collect such payment, such Stockholder shall
indemnify Bidder for its fees and expenses (including attorneys fees and
expenses) incurred in connection with such suit and shall pay interest on the
amount of the payment at the prime lending rate prevailing at such time, as
published in the Wall Street Journal, from the date such amounts were required
to be paid until the date paid to Bidder.  For purposes of this Section 3.05,
each Stockholder’s “pro rata share” shall be a fraction determined by dividing
(a) the number of Subject Shares set forth next to such Stockholder’s name on
the signature pages hereto by (b) the sum of the numbers of Subject Shares set
forth on the signature pages hereto next to each Stockholder that signs this
Agreement.  The payment of the Termination Fee shall be the exclusive remedy for
Bidder for a breach of this Agreement by the Stockholders.  If the Termination
Fee is paid pursuant to this Section 3.05, any Stockholders who breached their
obligations under Article 1 shall indemnify any Stockholders who did not breach
their obligations under Article 1 with respect to the portion of the Termination
Fee paid by such nonbreaching Stockholders.

 

ARTICLE 4
MISCELLANEOUS

 

Section 4.01  Amendments; Termination.  Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or in the
case of a waiver, by the party against whom the waiver is to be effective.  This
Agreement shall terminate on the earliest of (i) the Effective Time, (ii) the
date of termination of the Merger Agreement in accordance with its terms and
(iii) the effective date of any amendment to or waiver of a material term or
condition of the Merger Agreement in a manner adverse to the Stockholders
without the prior written consent of Stockholders holding a majority of the
Subject Shares.  In the event of termination of this Agreement as provided in
this Section 4.01, this Agreement shall forthwith become void and have no
effect, without any liability or obligation on the part of any party to this
Agreement, other than Section 3.04, Section 3.05 and this Article 4, except
that, other than as provided in Section 3.05, nothing herein will relieve any
party from liability for any willful breach

 

5

--------------------------------------------------------------------------------


 

engaged in prior to such termination of any representation, warranty or covenant
set forth in this Agreement.

 

Section 4.02  Costs and Expenses.  All costs and expenses incurred in connection
with this Agreement shall be paid by the party incurring such cost or expense.

 

Section 4.03  Successors and Assigns.  Neither this Agreement nor any of the
rights, interests or obligations under this Agreement shall be assigned, in
whole or in part, by operation of law or otherwise by any of the parties hereto
without the prior written consent of the other parties hereto, except that
Bidder may assign, in its sole discretion, any of or all its rights, interests
and obligations under this Agreement to any direct or indirect wholly owned
subsidiary of Bidder, but no such assignment shall relieve Bidder of any of its
obligations under this Agreement. Any purported assignment without such consent
shall be void. Subject to the preceding sentences, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the parties hereto
and their respective successors and assigns.

 

Section 4.04  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.

 

Section 4.05  Counterparts; Effectiveness.  This Agreement may be executed in
one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties hereto and delivered to the other parties hereto. 
Delivery of an executed counterpart of this Agreement by facsimile shall be
effective to the fullest extent permitted by applicable law.

 

Section 4.06  Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties hereto as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.

 

Section 4.07  Interpretation.  When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated.  The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”  to the extent such words do not

 

6

--------------------------------------------------------------------------------


 

already follow any such term.  The word “or” shall not be exclusive.  The
phrases “herein,” “hereof,” “hereunder” and words of similar import shall be
deemed to refer to this Agreement as a whole and not to any particular provision
of this Agreement.  Other than Section 1.01(c) and Section 3.05, this Agreement
is an agreement between each of the Stockholders, on the one hand, and Bidder,
on the other hand, and is not an agreement among the Stockholders.

 

Section 4.08  Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms on a timely basis or
were otherwise breached.  It is accordingly agreed that the parties hereto shall
be entitled to an injunction or other equitable relief to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any court identified in Section 4.10, this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 4.09  Entire Agreement; No Third-Party Beneficiaries.  This Agreement
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties hereto with respect to
the subject matter hereof.  No provision of this Agreement is intended to confer
upon any Person other than the parties hereto any rights or remedies.

 

Section 4.10  Submission to Jurisdiction.  Each party to this Agreement hereby
(a) agrees that any litigation, proceeding or other legal action brought in
connection with or relating to this Agreement or any matters contemplated hereby
shall be brought exclusively in a court of competent jurisdiction located within
Wilmington, Delaware, whether a state or federal court, and shall not be brought
in any court or forum outside Wilmington, Delaware, (b) consents and submits to
personal jurisdiction in connection with any such litigation, proceeding or
action in any such court described in clause (a) of this Section 4.10 and to
service of process upon it in accordance with the rules and statutes governing
service of process, (c) waives to the full extent permitted by law any objection
that it may now or hereafter have to the venue of any such litigation,
proceeding or action in any such court or that any such litigation, proceeding
or action was brought in an inconvenient forum, (d) designates, appoints and
directs CT Corporation System as its authorized agent to receive on its behalf
service of any and all process and documents in such litigation, proceeding or
action in the State of Delaware, (e) agrees to notify the other parties to this
Agreement immediately if such agent shall refuse to act, or be prevented from
acting, as agent and, in such event, promptly designate another agent in the
State of Delaware to serve in place of such agent and deliver to the other
parties written evidence of such substitute agent’s acceptance of such
designation,  (f) agrees that any service made as provided herein shall be
effective and binding service in every respect and (g) agrees that nothing
herein shall affect the rights of any party to effect service of process in any
other manner permitted by applicable law.

 

7

--------------------------------------------------------------------------------


 

Section 4.11  Acknowledgment.  Bidder acknowledges that each Stockholder signs
solely in its capacity as the record and/or beneficial (as applicable) owner of
the Subject Shares and nothing herein shall limit or affect any actions taken by
such Stockholder, or require such Stockholder to take any action, in his or her
capacity as an officer or director of the Company including to disclose
information acquired solely in his or her capacity as an officer or director. 
Each Stockholder who is also a director or officer of the Company may in those
capacities take, or cause the Company to take, any action permitted under the
Merger Agreement (including Section 6.02 thereof), notwithstanding any limit on
that Stockholder contained in this Agreement.

 

(Intentionally left blank)

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have cause this Agreement to be duly
executed as of the date and year first above written.

 

 

THE WILLIAM CARTER COMPANY

 

 

 

By:

/s/   MICHAEL D. CASEY

 

 

Michael D. Casey

 

 

Executive Vice President and

 

 

Chief Financial Officer

 

 

S-1

--------------------------------------------------------------------------------


 

STOCKHOLDERS SIGNATURE PAGE

TO THE VOTING AGREEMENT

 

 

 

 

Shares of Class B
Common Stock

 

 

 

 

 

 

 

 

 

 

 

/s/ JOYCE W. HYDE AND CHARLES F. HYDE

 

 

224,578

 

Joyce W. Hyde and Charles F. Hyde, as Wisconsin marital property

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ DOUGLAS W. HYDE

 

 

285,324

 

Douglas W. Hyde

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ CHRISTINA G. HYDE

 

 

3,120

 

Christina G. Hyde

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ DOUGLAS W. HYDE

 

 

13,530

 

Douglas W. Hyde, Trustee of the Andrew W. Hyde Irrevocable Trust of 2004 u/a/d
10/17/04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ DOUGLAS W. HYDE

 

 

2,960

 

Douglas W. Hyde, Custodian for Sarah E. Hyde

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ DOUGLAS W. HYDE

 

 

3,280

 

Douglas W. Hyde, Trustee of Charles F. Hyde, Jr. and Joyce W. Hyde 1988 Trust
f/b/o Sarah E. Hyde u/a/d 12/8/88

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ THOMAS R. HYDE

 

 

193,812

 

Thomas R. Hyde

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ THOMAS R. HYDE

 

 

3,280

 

Thomas R. Hyde, Trustee of the Charles F. Hyde, Jr. and Joyce W. Hyde 1982 Trust
f/b/o Emily K. Hyde u/a/d 12/27/82

 

 

 

 

 

S-2

--------------------------------------------------------------------------------


 

 

 

 

Shares of Class B
Common Stock

 

 

 

 

 

 

 

 

 

 

 

/s/ THOMAS R. HYDE

 

 

3,280

 

Thomas R. Hyde, Trustee of the Charles F. Hyde, Jr. and Joyce W. Hyde 1984 Trust
f/b/o Andrew M. Hyde u/a/d 11/30/84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ MARGARET H. WACHTEL

 

 

213,396

 

Margaret H. Wachtel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ THOMAS R. WYMAN AND SHIRLEY F. WYMAN

 

 

114,360

 

Thomas R. Wyman and Shirley F. Wyman, as Wisconsin marital property

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ WILLIAM F. WYMAN

 

 

443,452

 

William F. Wyman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ ELIZABETH WHEALON WYMAN

 

 

0

 

Elizabeth Whealon Wyman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ WILLIAM F. WYMAN

 

 

24,752

 

William F. Wyman, Trustee of the Thomas R. and Shirley F. Wyman Trust f/b/o
William W. Wyman u/a/d 12/14/89

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ WILLIAM F. WYMAN

 

 

23,440

 

William F. Wyman, Trustee of the Thomas R. and Shirley F. Wyman Trust f/b/o
Maxwell P. Wyman u/a/d 11/29/90

 

 

 

 

 

S-3

--------------------------------------------------------------------------------


 

 

 

 

Shares of Class B
Common Stock

 

 

 

 

 

 

 

 

 

 

 

/s/ WILLIAM F. WYMAN

 

 

17,340

 

William F. Wyman, Trustee of the Thomas R. and Shirley F. Wyman Trust f/b/o
Katherine Elizabeth Wyman u/a/d 12/11/92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ WILLIAM F. WYMAN

 

 

48,696

 

William F. Wyman, Trustee of the William W. Wyman 2000 Trust u/a/d 8/7/00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ WILLIAM F. WYMAN

 

 

48,696

 

William F. Wyman, Trustee of the Maxwell P. Wyman 2000 Trust u/a/d 8/7/00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ WILLIAM F. WYMAN

 

 

48,696

 

William F. Wyman, Trustee of the Katherine E. Wyman 2000 Trust u/a/d 8/7/00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ WILLIAM F. WYMAN

 

 

1,040

 

William F. Wyman, Trustee of the William W. Wyman 2004 Trust u/a/d 10/19/04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ WILLIAM F. WYMAN

 

 

1,040

 

William F. Wyman, Trustee of the Maxwell P. Wyman 2004 Trust u/a/d 10/19/04

 

 

 

 

 

S-4

--------------------------------------------------------------------------------


 

 

 

 

Shares of Class B
Common Stock

 

 

 

 

 

 

 

 

 

 

 

/s/ WILLIAM F. WYMAN

 

 

1040

 

William F. Wyman, Trustee of the Katherine E. Wyman 2004 Trust u/a/d 10/19/04

 

 

 

 

 

S-5

--------------------------------------------------------------------------------

 